DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Kelvin L. Varghese on 07/26/2022.  The amendments provide consistency among claim terms,
including full antecedent basis and consistency with the disclosure, and clarifies the invention
subject matter.
Please amend the claims as follows:
1.	(Currently Amended)  An intraluminal ultrasound imaging system, comprising:
a patient interface module (PIM) [[in]] configured for communication with [[an]] a plurality of intraluminal imaging devices each comprising an ultrasound imaging component, the PIM comprising:
a processing component configured to:
read first device information from [[the]] a first intraluminal imaging device of the plurality of intraluminal imaging devices, wherein the first device information [[or]] is different than second device information of a second intraluminal imaging device of the plurality of intraluminal imaging devices;
select a parameter configuration from a plurality of parameter configurations stored in a memory based only on the first device information read from the first intraluminal imaging device; and
determine a waveform for ultrasound wave emissions at the ultrasound imaging component of the first intraluminal imaging device, wherein a shape of the waveform is based on the 
a trigger signal generation component in communication with the processing component and configured to generate a trigger signal based on the of the first intraluminal imaging device, wherein the trigger signal generation component is configured to generate [[:]] a first signal as the trigger signal responsive to the 
wherein the first signal is different than a second signal that the trigger signal generation component is configured to generate as the trigger signal responsive to the ,
wherein the PIM is further configured for communication with a host system comprising the memory, and
wherein, to select the parameter configuration, the processing component is configured to:
request the parameter configuration for the first intraluminal imaging device from the host system based on the first device information; and
receive the parameter configuration from the host system in response to the request, and
wherein the processing component is configured to determine the waveform based on the parameter configuration received from the host system.

2.	(Currently Amended)  The system of claim 1, 
wherein the first device information identifies an ultrasound attribute associated with the ultrasound imaging component of the first intraluminal imaging device, 
wherein the processing component is further configured to determine the waveform by:
determining at least one of a number of pulses for the waveform, a periodicity of the pulses, a duty cycle of the pulses, a polarity of the pulses, or an amplitude of the pulses based on the 

3.	(Original)  The system of claim 2, wherein the PIM further comprises a field-programmable gate array (FPGA) including the processing component and the trigger signal generation component.

4.	(Currently Amended)  The system of claim 3,
wherein the FPGA further includes a plurality of registers,
wherein the processing component is further configured to load values into the registers based on the 
wherein the trigger signal generation component is further configured to generate the trigger signal based on the values in the registers.

5.	(Currently Amended)  The system of claim 1,
wherein the ultrasound imaging component of the first intraluminal imaging device comprises an array of transducer elements,
wherein the PIM further comprises a sequencing component in communication with the trigger signal generation component and configured to configure one or more timing sequences for one or more of the transducer elements in the array to produce the ultrasound wave emissions at the ultrasound imaging component of the first intraluminal imaging device.

6.	(Currently Amended)  The system of claim 5, wherein the PIM further comprises a trigger signal application component configured to apply the trigger signal to the ultrasound imaging component of the first intraluminal imaging device based on the one or more timing sequences.

7.	(Currently Amended)  The system of claim 1, wherein the PIM further comprises:
an interface coupled to the first intraluminal imaging device; and
a detection component coupled to the interface and the processing component, the detection component configured to detect an attachment of the first intraluminal imaging device to the interface, and
wherein, to detect the attachment, the processing component is read the first device information from the first intraluminal imaging device 

8.	(Currently Amended)  The system of claim 1, wherein the first device information identifies an ultrasound attribute associated with the ultrasound imaging component of the first intraluminal imaging device[[,]] 





9.	(Canceled)  

10.	(Currently Amended)  The system of claim 1, wherein the PIM is further in communication with a user interface, wherein the processing component is further configured to:
receive a request from the user interface to modify a parameter associated with the ultrasound imaging component of the first intraluminal imaging device while the ultrasound imaging component of the first intraluminal imaging device is performing an imaging procedure; and
determine an updated waveform for the ultrasound wave emissions at the ultrasound imaging component of the first intraluminal imaging device based on the modified parameter, and
wherein the trigger signal generation component is further configured to:
generate an updated trigger signal based on the updated waveform; and
apply the updated trigger signal to the ultrasound imaging component of the first intraluminal imaging device during the imaging procedure.

11.	(Currently Amended)  The system of claim 10, wherein the modified parameter is associated with at least one of an imaging resolution, an imaging field-of-view, a B-mode imaging, [[and]] or a Doppler-mode imaging.

12.	(Currently Amended)  The system of claim 1, wherein the first device information further includes at least one of a device type of the first intraluminal imaging device, a serial number of the first intraluminal imaging device, [[and]] or one or more operational parameters of the first intraluminal imaging device.

13.	(Currently Amended)  The system of claim 1, wherein the first intraluminal imaging device is an intravascular ultrasound (IVUS) catheter.

14.	(Currently Amended)  A method of medical sensing, comprising:
reading, by a processing component of a patient interface module (PIM), first device information from [[an]] a first intraluminal imaging device in communication with the PIM, wherein the PIM is configured for communication with a plurality of intraluminal imaging devices each including an ultrasound imaging component, and wherein the is different than second device information of a second intraluminal imaging device of the plurality of intraluminal imaging devices;
selecting, by the processing component, a parameter configuration from a set of parameter configurations stored in a memory based only on the first device information read from the first intraluminal imaging device, wherein the PIM is in communication with a host system comprising the memory, wherein selecting the parameter configuration comprises:
requesting the parameter configuration for the first intraluminal imaging device from the host system based on the first device information; and
receiving the parameter configuration from the host system in response to the request;
determining, by the processing component, a waveform for ultrasound wave emissions at the ultrasound imaging component of the first intraluminal imaging device based on the parameter configuration received from the host system, wherein a shape of the waveform is based on the 
generating, by a trigger signal generation component of the PIM, a trigger signal based on the  of the first intraluminal imaging device, wherein generating the trigger signal comprises generating, wherein the first signal is [[a]] different[[,]] than a second signal that the trigger signal generation component is configured to generate as the trigger signal responsive to the 
applying, by [[the]] a trigger signal application component of the PIM, the trigger signal to the ultrasound imaging component of the first intraluminal imaging device.

15.	(Currently Amended)  The method of claim 14, 
wherein the first device information identifies an ultrasound attribute associated with the ultrasound imaging component of the first intraluminal imaging device, and
wherein the determining includes:
determining at least one of a number of pulses for the waveform, a periodicity of the pulses, a duty cycle of the pulses, a polarity of the pulses, or an amplitude of the pulses based on the 

16.	(Currently Amended)  The method of claim 14, further comprising:
configuring, by a sequencing component of the PIM, one or more timing sequences for one or more of transducer elements in a transducer array of the ultrasound imaging component of the first intraluminal imaging device to produce the ultrasound wave emissions at the ultrasound imaging component of the first intraluminal imaging device.

17.	(Currently Amended)  The method of claim 14, further comprising:
detecting, by a detection component of the PIM, an attachment of the first intraluminal imaging device to the PIM,
wherein the detecting includes reading the first device information from the first intraluminal imaging device 

18.	(Currently Amended)  The method of claim 14, 
wherein the first device information identifies an ultrasound attribute of the first intraluminal imaging device



19.	(Canceled)  

20.	(Currently Amended)  The method of claim 14, further comprising:
receiving a request to modify a parameter associated with an ultrasound attribute while the ultrasound imaging component of the first intraluminal imaging device is performing an imaging procedure, wherein the ultrasound attribute is identified by the first device information and associated with the ultrasound imaging component of the first intraluminal imaging device;
determining an updated waveform for the ultrasound wave emissions at the ultrasound imaging component of the first intraluminal imaging device based on the modified parameter;
generating an updated trigger signal based on the updated waveform; and
applying the updated trigger signal to the ultrasound imaging component of the first intraluminal imaging device during the imaging procedure.

21.	(Currently Amended)  The system of claim 1, wherein the first intraluminal imaging device comprises an additional first device information such that the processing component is configured to read the first device information from the additional 

22.	(New) The system of claim 1, wherein the PIM further comprises a trigger signal application component configured to apply the trigger signal to the ultrasound imaging component of the first intraluminal imaging device.



REASONS FOR ALLOWANCE
Claims 1-8, 10-18 and 20-22 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the Examiner’s amended claim 1 is individually when all the limitations are taken as a whole.
Regarding claim 1, none of the prior arts in record or combination thereof teaches or fairly well suggests an intraluminal ultrasound imaging system, comprising: a patient interface module (PIM) configured for communication with a plurality of intraluminal imaging devices each comprising an ultrasound imaging component, the PIM comprising: a processing component configured to: read first device information from  a first intraluminal imaging device of the plurality of intraluminal imaging devices, wherein the device information comprises the first device information is different than second device information of a second intraluminal imaging device of the plurality of intraluminal imaging devices; select a parameter configuration from a plurality of parameter configurations stored in a memory based only on the first device information read from the first intraluminal imaging device; and determine a waveform for ultrasound wave emissions at the ultrasound imaging component of the first intraluminal imaging device, wherein a shape of the waveform is based on the parameter configuration; and a trigger signal generation component is configured to generate  a first signal as the trigger signal responsive to the waveform being a first waveform with a first shape and corresponding to the first device information; wherein the first signal is different than a second signal that the trigger signal generation component is configured to generate as the trigger signal responsive to the waveform being a different, second waveform with a different, second shape and corresponding to the second device information, wherein the PIM is further configured for communication with a host system comprising the memory, and wherein, to select the parameter configuration, the processing component is configured to: request the parameter configuration for the first intraluminal imaging device from the host system based on the first device information; and receive the parameter configuration from the host system in response to the request, and wherein the processing component is configured to determine the waveform based on the parameter configuration received from the host system, in combination with the other features in claim 1.

Regarding claim 14, none of the prior arts in record or combination thereof teaches or fairly well suggests a method of medical sensing, comprising: reading, by a processing component of a patient interface module (PIM), first device information from  a first intraluminal imaging device in communication with the PIM, wherein the PIM is configured for communication with a plurality of intraluminal imaging devices includes each including an ultrasound imaging component, and wherein the device information comprises first device information  is different than second device information of a second intraluminal imaging device of the plurality of intraluminal imaging devices; selecting, by the processing component, a parameter configuration from a set of parameter configurations stored in a memory based only on the first device information read from the first intraluminal imaging device, wherein the PIM is in communication with a host system comprising the memory, wherein selecting the parameter configuration comprises: requesting the parameter configuration for the first intraluminal imaging device from the host system based on the first device information; and receiving the parameter configuration from the host system in response to the request; determining, by the processing component, a waveform for ultrasound wave emissions at the ultrasound imaging component of the first intraluminal imaging device based on the parameter configuration received from the host system, wherein a shape of the waveform is based on the parameter configuration; generating, by a trigger signal generation component of the PIM,: a first signal as the trigger signal responsive to the waveform being a first waveform with a first shape and corresponding to the first device information, wherein the first signal is  different than a second signal that the trigger signal generation component is configured to generate as the trigger signal responsive to the waveform being a different, second waveform with a different, second shape and corresponding to the second device information; and applying, by a trigger signal generation application component of the PIM, the trigger signal to the ultrasound imaging component of the first intraluminal imaging device, in combination with the other features in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793